CRAHAN, Presiding Judge,
concurring.
I concur in Judge Crandall's opinion. I write separately to emphasize two points about our holding. First, the trial court’s calculation of the cost of repair was not challenged on appeal. Therefore, our holding should not be read as endorsing or criticizing the manner in which the cost of repair was calculated. Second, the only “evidence” of diminution of value cited by the contractor on appeal was owner’s alleged answer to an interrogatory that was never offered or admitted into evidence. In the absence of any evidence that the diminution of value, if any, was less than the cost of repair, the trial court did not err in using cost of repair as the measure of damages.